Title: To Thomas Jefferson from John F. Mercer, 16 July 1802
From: Mercer, John F.
To: Jefferson, Thomas


          
            Dear Sir
            Annapolis July 16th. 1802.
          
          Your favr. of the 7th. never reach’d me ’till yesterday Evening,—the one preceding it came regularly to hand & I have to acknowledge the receipt of the $18,000, by our Treasury, which you advise me woud be paid;—this Sum will answer fully our present purposes, & under such circumstances I cannot but regret the sacrifice & consequent derangement of the Interests of the City, that the reimbursement of the $50,000 will necessarily occasion.—
          I have been flatter’d, from public report, with the hope of seeing yourself & Mr. Madison here, before this;—I confided in the information,—knowing that you both observe an inviolate fidelity to your engagements, I did not fear that you woud plead the Act of limitation, against a promise of last year & I have considerd it as only postpond.—
          You will give me some intimation of the time when I may expect you, as I had designd to visit Baltimore early in August, whence I shoud proceed to Virginia & I did not intend to be seated here again untill late in September:—These arrangements can easily be accommodated to your convenience & I know you will confide in my assurances that I promise myself few gratifications beyond the pleasure of receiving you in any house of which I may be master.—
          Mrs. Mercer will not be satisfied unless the Ladies of your families accompany you.—With sincere & affectionate esteem & respect I am Dr Sir yr. Ob St.
          
            John F: Mercer
          
        